Exhibit 10.16

 

Chiquita Brands International, Inc.

Summary of Director Compensation:

As in Effect Since May 25, 2004

 

Directors who are not current employees of the Company or its subsidiaries are
paid:

 

  •   10,000 shares of restricted stock upon joining the Board

 

  •   2,500 shares of restricted stock each year thereafter

 

  •   an annual retainer of $50,000, payable half in cash and half in common
stock

 

In addition the Chair of the Audit Committee receives an annual fee of $20,000
in cash and the Chairs of the Compensation & Organization Development Committee
and the Nominating & Governance Committee each receive an annual fee of $10,000
in cash.

 

Non-employee directors are also reimbursed for travel and other necessary
business expenses incurred in the performance of their services for the Company.